PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/314,277
Filing Date: 28 Dec 2018
Appellant(s): TURNEY et al.



__________________
James M. Campbell, Registration No. 69,087
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01 July 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 21 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (US 2018/0100668 A1), hereinafter ‘Huang’, in view of PAVLOVSKI et al. (US 2016/0305678 A1), hereinafter ‘Pavlovski’.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Pavlovski, further in view of KIM et al. (US 2013/0162037 A1), hereinafter ‘Kim’.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Pavlovski, further in view of Larsen et al. (US 2008/0000241 A1), hereinafter ‘Larsen’.
Claims 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Pavlovski, further in view of Horesh et al. (US 2016/0091904 A1), hereinafter ‘Horesh’.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Pavlovski, further in view of FEDERSPIEL et al. (US 2017/0234559 A1), hereinafter ‘Federspiel’, further in view of Horesh.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Pavlovski, further in view of Federspiel.
NEW GROUNDS OF REJECTION
None.
WITHDRAWN REJECTIONS
Claims 7 and 14. (see Interview Summary)

(2) Response to Argument
Examiner submits that Independent Claims 1 and 8 are unpatentable over Huang, in view of Pavlovski. (Key: Appellant’s argument in plain text, and Examiner’s answer in Italic)

Regarding Claim 1
Appellant: Appellant argues, see page 11 first paragraph: “In summary, the power output of the distributed power storage system is a known input to Pavlovski’s optimization, not an output determined by performing the optimization. Therefore, Appellant submits that Pavlovski does not teach, suggest, or disclose ‘optimize a predictive cost function to determine an optimal amount of electric energy to purchase from an energy grid and an optimal amount of electric energy to store in the battery or discharge from the battery’ as recited in Claim 1.”
Examiner: Examiner submits that Pavlovski teaches an optimization process that minimizes energy cost. Pavlovski’s optimization process includes forecasting or determining anticipated output of the distributed power storage system (e.g., battery). Appellant argues that the power output of the distributed power storage system is a known input to Pavlovski’s optimization. Examiner respectfully disagrees with Appellant. The power output of the distributed power storage system is not a known input to Pavlovski’s optimization, but the forecast or anticipated output of the distributed power storage system is. Pavlovski’s predictive building control system determines optimal set points based on the forecast or anticipated output of the distributed power storage system in order to minimize the electric power costs. Determining scheduled optimal set points, when set, determines the required energy at the scheduled optimal set points consisting: maximum amount of the electric power output from the distributed power storage system at the scheduled optimal set points, which reads on the “optimal amount of electric energy to … discharge from the battery” (as claimed); and the remaining amount of energy demand to purchase from the electric power utility at the scheduled optimal set points, which reads on “optimal amount of electrical energy to purchase from an energy grid” (as claimed). See Pavlovski paragraph [0061] below:
[0061] FIG. 1D is a block diagram illustrating a predictive building control system 230 for a building 100 or network of buildings 500 in accordance with another embodiment of the invention.  In FIG. 1D, the building 100 includes at least one distributed power storage system 195.  The predictive building control system 230 is adapted to determine optimal set points 235 for the building energy management system 150 at least partially based on the forecast power output of the distributed power system 185 and the forecast power output of the distributed power storage system 195.  Since the use of electric power by the building 100 depends on the optimal set points 235 provided by the predictive building control system 230, the optimality of the set points 235 output by the predictive building control system 230 may be improved by taking into account the forecast power output by the distributed power generation system 185 and the distributed power storage system 195 to maximize the use of electric power produced by these systems 185, 195 and to minimize the purchase of electric power from an electric power utility.  For example, the predictive building control system 230 may provide set points 235 that will match the anticipated schedule of electric power demand by the building 100 (as received from the electric power utility) with the anticipated schedule of electric power generation by the distributed power system 185 and the electric power output from the distributed power storage system 195 thus minimizing the overall electric power costs for the building 100.

Accordingly, in Pavlovski’s optimization process, “an optimal amount of electric energy to discharge from the battery” is the maximum amount of the electric power from the distributed power storage system (“battery”) at the scheduled optimal set points, and “an optimal amount of electric from an energy grid” is the remaining amount of energy requirement to purchase from the electric power utility (“energy grid”) at the scheduled optimal set points.


Appellant: Page 8 first full paragraph: “Pavlovski was cited for teaching an optimization process that generates the temperature, humidity, and air quality setpoints. However, the optimization process in Pavlovski does not ‘determine an optimal amount of electric energy to purchase from an energy grid and an optimal amount of electric energy to store in the battery or discharge from the battery’ as required by Claim 1. Rather, the forecast of power output by the distributed power storage system in Pavlovski is provided as a known input to the optimization process.”
Examiner: Pavlovski teaches generating the optimal set points through the optimization process using predictive data to minimize energy consumption and cost (Pavlovski: [0055] “The predictive building control system 230 optimizes set points for the HVAC system 120 for at least one key control parameter such as thermal zone temperature.  The ‘optimal’ set points 235 enable the building's HVAC system 120 to provide guaranteed or near guaranteed occupant comfort with minimum or near minimum energy consumption and/or cost.  The optimal set points 235 are calculated by taking into account at least one source of predictive data, such as weather forecasts, occupancy and internal load estimates, fuel cost forecasts, and/or other predictive data.”). Pavlovski’s predictive building control system, see Pavlovski paragraph [0061] provided above, determines optimal set points that will match the anticipated schedule (predictive data) of electric power demand by the building, with the anticipated schedule (predictive data) of electric power output from the distributed power storage system thus minimizing the overall electric power costs for the building. Determining scheduled optimal set points, when set, determines the required energy at the scheduled optimal set points consisting: maximum amount of the electric power output from the distributed power storage system at the scheduled optimal set points, which reads on the “optimal amount of electric energy to … discharge from the battery” (as claimed); and the remaining amount of energy demand to purchase from the electric power utility at the scheduled optimal set points, which reads on “optimal amount of electrical energy to purchase from an energy grid” (as claimed).


Appellant: Page 8 last paragraph extending to page 9: “The optimization process in Pavlovski is described as generating a schedule of set points which are described as ‘reference values for thermal zone temperature, reference values for relative humidity, and reference values for air quality.’ Pavlovski at [0005]. The schedule of setpoints in Pavlovski does not include ‘an optimal amount of electric energy to purchase from an energy grid and an optimal amount of electric energy to store in the battery or discharge from the battery’ as required by Claim 1. Instead, consistent the Examiner’s description of Pavlovski quoted above, the ‘forecast power output by the distributed power storage system’ is an input to the optimization process in Pavlovski (i.e., is taken into account by the optimization process) which schedules temperature, humidity, and/or air quality setpoints. Accordingly, the optimizer in Pavlovski does not optimize a predictive cost function to determine an optimal amount of electric energy (as required by Claim 1), but rather takes the forecasted power output of the distributed power storage system (which has already been determined or forecast) as an input to the optimizer.”
Examiner: In Pavlovski’s optimization process, as previously discussed, determining scheduled optimal set points, when set, determines the required energy at the scheduled optimal set points consisting: maximum amount of the electric power output from the distributed power storage system at the scheduled optimal set points, which reads on the “optimal amount of electric energy to … discharge from the battery” (as claimed); and the remaining amount of energy demand to purchase from the electric power utility at the scheduled optimal set points, which reads on “optimal amount of electrical energy to purchase from an energy grid” (as claimed).


Appellant: Page 10 last paragraph: “Paragraph [0074] of Pavlovski discloses the ‘optimizer 233 searches for the ‘optimal’ schedule of set points for a predetermined optimization horizon or period to minimize building energy consumption/cost within this horizon while satisfying thermal comfort requirements.’ As noted above, the setpoints determined by the optimizer 233 are reference values for building conditions such as temperature, humidity, and air quality. See Pavlovski at [0005]. The optimizer 233 is not described as determining ‘optimal’ values of power or energy consumption, but instead searches for an optimal schedule of setpoints for temperature, humidity, and/or air quality. Indeed, the optimizer in Pavlovski has no reason to search for an optimal power output by the distributed power storage system in Pavlovski because the optimizer 233 has already received the forecasted power output of the distributed power storage system as a known input.”
Examiner: The claim requires: “determine an optimal amount of electric energy” (as claimed). The claim does not require “determining ‘optimal’ values of power or energy consumption” as Appellant argues. If Appellant means by the “amount of electric energy”, a quantitative value of energy (e.g., Joules or kWh), Examiner suggests amending the claim accordingly. For example, Appellant refers, see bottom of page 3, the optimal amount of electric energy to the optimal power setpoints over the optimization period as described in paragraphs [0069] and [0070]of the published specification.
In Pavlovski’s optimization process, as previously discussed, determining scheduled optimal set points, when set, determines the required energy at the scheduled optimal set points consisting: maximum amount of the electric power output from the distributed power storage system at the scheduled optimal set points, which reads on the “optimal amount of electric energy to … discharge from the battery” (as claimed); and the remaining amount of energy demand to purchase from the electric power utility at the scheduled optimal set points, which reads on “optimal amount of electrical energy to purchase from an energy grid” (as claimed).


Appellant: Page 11 third paragraph: “The Examiner appears to be suggesting that the control system in Pavlovski determines both an optimal amount of electrical energy to discharge from the battery and an optimal amount of electrical energy to purchase from an energy grid by operating the equipment in accordance with the schedule of setpoints. However, even if the control system in Pavlovski operates the equipment in a manner that results in maximum usage of available battery power, the control system in Pavlovski still does not perform an optimization process to determine the amount of electrical energy to discharge from the battery and the amount of energy to purchase from the energy grid, as required by Claim 1. Rather, the available 
Examiner: Pavlovski’s set points are not determined based on the available battery power, but the set points are generated by the optimization process based on forecast or anticipated battery power availability. Pavlovski teaches generating the optimal set points through the optimization process using predictive data to minimize energy consumption and cost (Pavlovski: [0055] “The predictive building control system 230 optimizes set points for the HVAC system 120 for at least one key control parameter such as thermal zone temperature.  The ‘optimal’ set points 235 enable the building's HVAC system 120 to provide guaranteed or near guaranteed occupant comfort with minimum or near minimum energy consumption and/or cost.  The optimal set points 235 are calculated by taking into account at least one source of predictive data, such as weather forecasts, occupancy and internal load estimates, fuel cost forecasts, and/or other predictive data.”). Pavlovski’s predictive building control system, see Pavlovski paragraph [0061] provided above, determines optimal set points that will match the anticipated schedule (predictive data) of electric power demand by the building, with the anticipated schedule (predictive data) of electric power output from the distributed power storage system thus minimizing the overall electric power costs for the building. Determining scheduled optimal set points, when set, determines the required energy at the scheduled optimal set points consisting: maximum amount of the electric power output from the distributed power storage system at the scheduled optimal set points, which reads on the “optimal amount of electric energy to … discharge from the battery” (as claimed); and the remaining amount of energy demand to purchase from the electric power utility at the scheduled optimal set points, which reads on “optimal amount of electrical energy to purchase from an energy grid” (as claimed).


Appellant: Page 11 last paragraph extending to page 12: “Consider, for example, the scenario proposed by the Examiner in which the schedule of setpoints results in maximum use of the available battery power (i.e., all of the available battery power is used) and the remainder amount of energy is purchased from the energy grid. In this scenario, the maximum amount of available battery power is not determined by performing an optimization process (as required by Claim 1), but rather is already known and provided as an input to the optimizer 233 of Pavlovski. See Pavlovski at [0084]. Even if the setpoints determined by the optimizer 233 in Pavlovski cause the equipment to consume an amount of power that exceeds the amount of available battery power (and therefore maximize usage of available battery power as suggested by the Examiner), the optimizer 233 in Pavlovski still does not ‘optimize a predictive cost function to determine an optimal amount of electric energy to purchase from an energy grid and an optimal amount of electric energy to store in the battery or discharge from the battery for use in powering the powered VRF components at each time step of an optimization period’ as required by Claim 1. Instead, the amount of power to be discharged from the battery in Pavlovski would be defined by the amount of power available in the battery prior to performing the optimization process and would not be determined by optimizing a predictive cost function.”
Examiner: Pavlovski’s set points are not determined based on the available battery power prior to performing the optimization process, but the set points are generated by the optimization process based on forecast or anticipated battery power availability. Pavlovski teaches generating the optimal set points through the optimization process using predictive data to minimize energy consumption and cost (Pavlovski: [0055] “The predictive building control system 230 optimizes set points for the HVAC system 120 for at least one key control parameter such as thermal zone temperature.  The ‘optimal’ set points 235 enable the building's HVAC system 120 to provide guaranteed or near guaranteed occupant comfort with minimum or near minimum energy consumption and/or cost.  The optimal set points 235 are calculated by taking into account at least one source of predictive data, such as weather forecasts, occupancy and internal load estimates, fuel cost forecasts, and/or other predictive data.”). Pavlovski’s predictive building control system, see Pavlovski paragraph [0061] provided above, determines optimal set points that will match the anticipated schedule (predictive data) of electric power demand by the building, with the anticipated schedule (predictive data) of electric power output from the distributed power storage system thus minimizing the overall electric power costs for the building. Determining scheduled optimal set points, when set, determines the required energy at the scheduled optimal set points consisting: maximum amount of the electric power output from the distributed power storage system at the scheduled optimal set points, which reads on the “optimal amount of electric energy to … discharge from the battery” (as claimed); and the remaining amount of energy demand to purchase from the electric power utility at the scheduled optimal set points, which reads on “optimal amount of electrical energy to purchase from an energy grid” (as claimed). 


Appellant: Page 12 first full paragraph: “Additionally, in the scenario proposed by the Examiner, Pavlovski does not teach or suggest how the “remainder” amount of energy to be purchased from the energy grid would be calculated or determined, nor does the Examiner provide a citation or explanation indicating that Pavlovski teaches or suggests how the total 
Examiner: The claim does not require calculation of energy or power. If Appellant means by the “amount of electric energy”, a quantitative value of energy (e.g., Joules or kWh), Examiner suggests amending the claim accordingly.
As previously discussed, Pavlovski’s predictive building control system determines optimal set points that will match the anticipated schedule (predictive data) of electric power demand by the building, with the anticipated schedule (predictive data) of electric power output from the distributed power storage system thus minimizing the overall electric power costs for the building. Determining scheduled optimal set points, when set, determines the required energy at the scheduled optimal set points consisting: maximum amount of the electric power output from the distributed power storage system at the scheduled optimal set points, which reads on the “optimal amount of electric energy to … discharge from the battery” (as claimed); and the remaining amount of energy demand to purchase from the electric power utility at the scheduled optimal set points, which reads on “optimal amount of electrical energy to purchase from an energy grid” (as claimed).



Examiner: The claim, as recited, does not require calculation of energy or power. If Appellant means by the “amount of electric energy”, a quantitative value of energy (e.g., Joules or kWh), Examiner suggests amending the claim accordingly. Further, the claim, as recited, does not require “how the amount of energy required by the equipment would be calculated in order to determine the actual amount of power to be discharged from the battery.”
As previously discussed, Pavlovski’s predictive building control system determines optimal set points that will match the anticipated schedule (predictive data) of electric power demand by the building, with the anticipated schedule (predictive data) of electric power output from the distributed power storage system thus minimizing the overall electric power costs for the building. Determining scheduled optimal set points determines, when set, the required energy at the scheduled optimal set points consisting: maximum amount of the electric power output from the distributed power storage system at the scheduled optimal set points, which reads on the “optimal amount of electric energy to … discharge from the battery” (as claimed); and the remaining amount of energy demand to purchase from the electric power utility at the scheduled optimal set points, which reads on “optimal amount of electrical energy to purchase from an energy grid” (as claimed).


Regarding Claim 8
Appellant: Appellant argues, see page 13 last paragraph extending to page 14, that: “Appellant notes that Claim 8 recites at least one feature that differs from Claim 1 and was not addressed by the Examiner in the rejection of Claim 8. For example, Claim 1 recites ‘determine … an optimal amount of electric energy to store in the battery or discharge from the battery,’ whereas Claim 8 recites ‘determine . . . an optimal amount of electric energy to be consumed by the powered VRF components.’ The rejection of Claim 8 does not address the feature ‘determine . . . an optimal amount of electric energy to be consumed by the powered VRF components,’ but rather assumes that the limitations of Claim 8 are the same as Claim 1. For at least this reason, Appellant submits that the rejection of Claim 8 is improper and should be reversed.”
Examiner: Examiner submits that Pavlovski’s predictive building control system determines optimal set points, where the optimal set points determine an optimal amount of electric energy to be consumed by the HVAC system (“the powered VRF components”). Determining scheduled optimal set points determines, when set, the required energy at the scheduled optimal set points, which reads on “optimal amount of electric energy to be consumed by the powered VRF components” (as claimed), consisting: maximum amount of the electric power output from the distributed power storage system at the scheduled optimal set points; and the remaining amount of energy demand to purchase from the electric power utility at the scheduled optimal set points, which reads on “optimal amount of electrical energy to purchase from an energy grid” (as claimed). See Pavlovski paragraph [0061] below:
[0061] FIG. 1D is a block diagram illustrating a predictive building control system 230 for a building 100 or network of buildings 500 in accordance with another embodiment of the invention.  In FIG. 1D, the building 100 includes at least one distributed power storage system 195.  The predictive building control system 230 is adapted to determine optimal set points 235 for the building energy management system 150 at least partially based on the forecast power output of the distributed power system 185 and the forecast power output of the distributed power storage system 195.  Since the use of electric power by the building 100 depends on the optimal set points 235 provided by the predictive building control system 230, the optimality of the set points 235 output by the predictive building control system 230 may be improved by taking into account the forecast power output by the distributed power generation system 185 and the distributed power storage system 195 to maximize the use of electric power produced by these systems 185, 195 and to minimize the purchase of electric power from an electric power utility.  For example, the predictive building control system 230 may provide set points 235 that will match the anticipated schedule of electric power demand by the building 100 (as received from the electric power utility) with the anticipated schedule of electric power generation by the distributed power system 185 and the electric power output from the distributed power storage system 195 thus minimizing the overall electric power costs for the building 100.


Appellant: Appellant argues, see page 14 last paragraph: “In particular, paragraph [0074] of Pavlovski states that the ‘optimizer 233 searches for the ‘optimal’ schedule of set points for a predetermined optimization horizon or period to minimize building energy consumption/cost within this horizon while satisfying thermal comfort requirements’ (emphasis added). Pavlovski also states that the ‘set points’ are reference values for building conditions such as temperature, humidity, and air quality. See Pavlovski at [0005].  Therefore, the optimizer 233 in Pavlovski is described as determining optimal values of temperature, humidity, and/or air quality, not an 
Examiner: Pavlovski teaches generating the optimal set points through the optimization process using predictive data to minimize energy consumption and cost (Pavlovski: [0055] “The predictive building control system 230 optimizes set points for the HVAC system 120 for at least one key control parameter such as thermal zone temperature.  The ‘optimal’ set points 235 enable the building's HVAC system 120 to provide guaranteed or near guaranteed occupant comfort with minimum or near minimum energy consumption and/or cost.  The optimal set points 235 are calculated by taking into account at least one source of predictive data, such as weather forecasts, occupancy and internal load estimates, fuel cost forecasts, and/or other predictive data.”). Pavlovski’s predictive building control system, see Pavlovski paragraph [0061] provided above, determines optimal set points that will match the anticipated schedule (predictive data) of electric power demand by the building, with the anticipated schedule (predictive data) of electric power output from the distributed power storage system thus minimizing the overall electric power costs for the building. Determining scheduled optimal set points determines, when set, the required energy at the scheduled optimal set points, which reads on “optimal amount of electric energy to be consumed by the powered VRF components” (as claimed), consisting: maximum amount of the electric power output from the distributed power storage system at the scheduled optimal set points; and the remaining amount of energy demand to purchase from the electric power utility at the scheduled optimal set points, which reads on “optimal amount of electrical energy to purchase from an energy grid” (as claimed).


Regarding Claims 2-6 and 9-13
Claims 2-6 are dependent claims of Independent Claim 1.
Claims 9-13 are dependent claims of Independent Claim 8.


For the above reasons, it is believed that the rejections of the claims 1-6 and 8-13 should be sustained.
Respectfully submitted,
/M.W.C./Examiner, Art Unit 2116                                                                                                                                                                                                        

Conferees:
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116                        
                                                                                                                                                                                /RYAN M STIGLIC/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.